SMITH, Judge.
Relator sought a writ of prohibition against respondent judge to prevent the court from proceeding under service which relator contended was void. We issued our preliminary writ. Subsequent thereto this court, upon request, amended its preliminary writ to allow the addition of parties and issuance of additional summons. Plaintiff in the underlying action then had issued an alias summons directed to Paccar, Inc. a/k/a Peterbilt Company. The original summons was directed to “Peterbilt Company, Inc.” Relator states in its Petition for Alternative Writ of Prohibition that Peter-bilt is an unincorporated division of Paccar, Inc., a corporation.
The matter is now moot. Issuance of the alias summons was an abandonment of the original service. State ex rel. Masada Seisakusko Company Ltd. v. Moss, 548 S.W.2d 185 (Mo.App.1977). Our preliminary writ was directed to the original service. Relator contends that the alias summons is also invalid. That is not before us. The original service has been abandoned; our writ reached only that service; the matter is moot. See, State ex rel. Masada Seisakusko Company Ltd., supra. The preliminary writ is quashed.
CLEMENS, P. J., and McMILLIAN, J., concur.